On application for rehearing relators contend that the lower court is without authority to order judicial sequestration of movable property.
In the case of Schwan v. Schwan, 52 La. Ann. 1183, 27 So. 678, 681, this court, reviewing prior decisions, stated: "These cases can be regarded in no other light than as recognitions of the power existing in trial courts to order the judicial sequestration of movable as well as immovable property when the exigencies of a particular case require it, and where such a course is necessary to the exercise of the jurisdiction conferred upon them."
Rehearing refused.
HIGGINS, J., absent.